MATTHEWS, Justice,
joined by RABINOWITZ, Chief Justice, dissenting in part.
It would be proper to hold the personal representatives in these cases personally liable for disbursing the settlement funds without reserving funds sufficient for the payment of court awarded costs and attorney’s fees as they were required to do under section 580(a) of the Death Act. The personal representatives, in turn, may proceed against beneficiaries for reimbursement under equitable principles analogous to those underlying AS 13.16.575.1 The personal representatives may have valid defenses based on res judicata or estoppel principles if SouthCentral was given notice of the proposed settlement disbursements and did not object, or if SouthCentral was given notice, did object, and did not appeal or otherwise seek to obtain an adjudication of its rights. Whether such defenses are *1225available in the individual cases should, in my view, be adjudicated on remand.

. AS 13.16.575 provides:
Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if the distributee or claimant has the property. If the distribu-tee or claimant does not have the property, then the distributee or claimant is liable to return the value as of the date of disposition of the property improperly received and its income and gain.